     Case 3:20-cv-02440-WQH-KSC Document 9 Filed 12/23/20 PageID.285 Page 1 of 3




 1   Brian M. Holm (California State Bar No. 255691)
     HOLM LAW GROUP, PC
 2   171 Saxony Road, Suite 203
 3   Encinitas, California 92024
     p. 858.433.2001 f. 888.483.3323
 4   brian@holmlawgroup.com
 5   John J. O’Brien (California State Bar No. 253392)
 6   THE O’BRIEN LAW FIRM, APLC
     1804 Garnet Ave., No. 408
 7   San Diego, California 92109
 8   p. 619.535.5151
     john@theobrienlawfirm.com
 9
     Attorneys for Plaintiffs
10
11                              UNITED STATES DISTRICT COURT
12                        SOUTHERN DISTRICT OF CALIFORNIA
13   JANE DOE NOS. 1 through 40, inclusive,       Case No.: 3:20-cv-02440-WQH-KSC
14   individuals;
                                                  PROOF OF PERSONAL SERVICE OF
15        Plaintiffs,                             COMPLAINT ON MINDGEEK USA
16                                                INCORPORATED, A DELAWARE
     v.                                           CORPORATION
17
     MG FREESITES, LTD., dba “PORNHUB,”
18   a foreign entity; MINDGEEK S.A.R.L. a
19   foreign entity; and MINDGEEK USA
     INCORPORATED, a Delaware corporation;
20
           Defendants.
21
22
23
24
25
26
27
28

                                          PROOF OF PERSONAL SERVICE OF COMPLAINT ON
                                MINDGEEK USA INCORPORATED, A DELAWARE CORPORATION
                                                                           20CV02440
            Case
              Case
                 3:20-cv-02440-WQH-KSC
                   3:20-cv-02440-W-RBB Document
                                        Document29 Filed
                                                    Filed12/15/20
                                                          12/23/20 PageID.60
                                                                    PageID.286Page
                                                                                Page
                                                                                   1 of
                                                                                     2 of
                                                                                        2 3
AO 441   Summons in a Civil Action



                                     United States District Court
                                       SOUTHERN DISTRICT OF CALIFORNIA

    Jane Doe Nos. 1 through 40, inclusive, individuals



                                                                    Civil Action No. 20cv02440-W-RBB
                                                     Plaintiff
                                V.
    MG Freesites, Ltd., a foreign entity doing business as
    "Pornhub"; Mindgeek S.A.R.L., a foreign entity;
    Mindgeek USA Incorporated, a Delaware corporation


                                                   Defendant

                                             SUMMONS IN A CIVIL ACTION
    To: (Defendant's name and address)
     Mindgeek USA Incorporated, a Delaware corporation
     Attn: CT Corporation System, 818 West Seventh Street, Suite 930, Los Angeles, 90017



            A lawsuit has been filed against you.
            Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
    if you are the United States or a United States agency, or an office or employee of the United States described
    in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
    motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
    plaintiff or plaintiff's attorney, whose name and address are:

              Brian Michael Holm
              171 Saxony Road Suite 203
              Encinitas, CA 92024
              858-707-5858

          If you fail to respond, judgment by default will be entered against you for the relief demanded in the
    complaint. You also must file your answer or motion with the court.

    Date:              12/15/20                                  John Morrill
                                                                 CLERK OF COURT
                                                                 S/             V. Cota
                                                                           Signature of Clerk or Deputy Clerk
            Case
              Case
                 3:20-cv-02440-WQH-KSC
                   3:20-cv-02440-W-RBB Document
                                        Document29 Filed
                                                    Filed12/15/20
                                                          12/23/20 PageID.61
                                                                    PageID.287Page
                                                                                Page
                                                                                   2 of
                                                                                     3 of
                                                                                        2 3
AO 441   Summons in a Civil Action                                                                                    (Page 2)



    Civil Action No. 20cv02440-W-RBB                                                    Date Issued:       12/15/20

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

                                                                      Mindgeek USA Incorporated, a Delaware corporation
              This summons for (name of individual and title, if any) _______________________________________
                                  December 15th, 2020
    was received by me on (date) ___________________________.
              I personally served the summons on the individual at (place) __________________________________
              ___________________________________________________ on (date) _________________; or
              I left the summons at the individual's residence or place of abode with (name) ____________________
              _________________________________, a person of suitable age and discretion who resides there,
              on (date) ___________________, and mailed a copy to the individual's last known address; or
                                                                     Carlos Paz- Process Specialist
              I served the summons on (name of the individual) ___________________________________, who is
                                                                                                  CT Corporation
              designated by law to accept service of process on behalf of (name of organization) ________________
               System
              ______________________________________________________            12-18-2020
                                                                     on (date) ____________; or
              I returned the summons unexecuted because ____________________________________________; or
              Other (specify):


                                                                                                        $8.40
              My fees are $ ____________ for travel and $ ____________ for services, for a total of $ ___________.
              I declare under penalty of perjury that this information is true.

    Date:      12-18-2020
                                                                                   Server's Signature
                                                                       Ernesto Ardon- Registered Process Server
                                                                                  Printed name and title
                                                                      2251 San Diego Avenue, San Diego, CA 92110
                                                                                   Server's address

                 NOTICE OF RIGHT TO CONSENT TO TRIAL BY A UNITED STATES MAGISTRATE JUDGE
    IN ACCORDANCE WITH THE PROVISION OF 28 USC 636(C) YOU ARE HEREBY NOTIFIED THAT A U.S.
    MAGISTRATE JUDGE OF THIS DISTRICT MAY, UPON CONSENT OF ALL PARTIES, CONDUCT ANY OR
    ALL PROCEEDINGS, INCLUDING A JURY OR NON-JURY TRIAL, AND ORDER THE ENTRY OF A FINAL
    JUDGMENT.

    YOU SHOULD BE AWARE THAT YOUR DECISION TO CONSENT OR NOT CONSENT IS ENTIRELY
    VOLUNTARY AND SHOULD BE COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL
    PARTIES CONSENT WILL THE JUDGE OR MAGISTRATE JUDGE WHOM THE CASE HAS BEEN ASSIGNED
    BE INFORMED OF YOUR DECISION.

    JUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE APPEALABLE TO THE U.S. COURT OF APPEALS IN
    ACCORDANCE WITH THIS STATUTE AND THE FEDERAL RULES OF APPELLATE PROCEDURE.
